DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/10/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Jin et al. US 20130231566 A1 "Jin" and in further view of Lee et al. US 20110105906 “Lee”, Aoki US 20110121687 A1 “Aoki”, Guo US 20090034370 A1 “Guo” and Matsumoto et al. US 20120149228 A1 “Matsumoto”.
Regarding claim 1, Jin discloses “An ultrasonic probe comprising: a piezoelectric layer” (“An ultrasonic probe comprising a piezoelectric material, a backing layer installed on a rear surface of the piezoelectric material; and a first connector installed on at least one side surface of the backing layer, the first connector being electrically connected to the piezoelectric material” [Claim 1]. Therefore, Jin discloses an ultrasonic probe. Furthermore, regarding the piezoelectric material being a layer, Jin discloses “The ultrasonic probe includes a piezoelectric layer in which a piezoelectric material vibrates to execute a conversion between an electrical signal and an acoustic signal” [0006]. Therefore, the ultrasonic probe includes a piezoelectric layer that can convert electrical signals to acoustic signals.); 
“5a matching layer disposed at an upper portion of the piezoelectric layer” (“Although not shown in the drawings, a matching layer may be installed on the front surface of the piezoelectric layer 20. The matching layer reduces an acoustic impedance difference between the piezoelectric layer 20 and an object to match acoustic impedances of the piezoelectric layer 20 and the object” [0061]. Since the matching layer reduces the acoustic impedance difference between the piezoelectric layer and the object, and the matching layer may be installed on the front surface (i.e. the upper surface) of the 
“a first connector […]” (“The first connector 13 may be installed on at least one side surface of the backing layer 10. In FIG. 2, the first connectors 13 are installed on both side surfaces of the backing layer 10. However, the first connector 13 may be installed on one side surface of the backing layer 10” [0074]. Therefore, the system includes a first connector. Regarding the first connector being disposed to extend from and protrude from at least one side surface of the matching layer, Jin discloses “each of the electrodes of the first connectors 13 disposed on the left and right-side surfaces of the backing layer 10 may be electrically connected to each of the elements of the piezoelectric layer 20” [0106]. Since the electrodes of the first connectors 13 can be electrically connected to the elements of the piezoelectric layer 20 (i.e. the rear surface and front surface) and the “matching layer may be installed on the front surface of the piezoelectric layer 20” [0061] under broadest reasonable interpretation, the first connector can be coupled to at least one side of the matching layer.); 
“a conductive member disposed at a lower portion of the piezoelectric layer” (“The first electrode layer 15 is electrically connected to the first electrode 21 disposed on the rear surface of the piezoelectric layer 20, so that an electrical signal provided from the first connector 13 may be transmitted to the piezoelectric layer 20” [0083]. Furthermore, Jin discloses “The first electrode layer 15 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver, or copper […]” [0084]. Additionally, Jin discloses in FIG. 3, that the “second electrode 22 is electrically connected to the second electrode layer 19 disposed on the front surface of the backing layer” [0094], and the second electrode layer 19 connected with the second connector 17 (see Jin [0093]). Since the first electrode 21 and the second electrode 22 are disposed on the rear surface (i.e. a lower surface) of the piezoelectric material 20 and are electrically connected to the first and second electrode layers, respectively, and the first and second electrode layers include a conductive material 
“a second connector coupled to extend from and protrude from at least one side of the conductive member, and integrally formed with the conductive member” (“The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. As shown in FIG. 3, the second connector 17 is connected to the second electrode 22 through the second electrode layer 19 (i.e. which is part of the conductive member). Therefore, the second connector is coupled to extend from and protrude from at least one side of the conductive member (i.e. the second electrode layer) and integrally formed with the conductive member.); 
“a backing layer disposed below the conductive member” (“According to the present example, a first electrode 21 is electrically connected to the first electrode layer 15 disposed on the front surface of the backing layer 10, and a second electrode 22, which is electrically connected to the second electrode layer 19 disposed on the front surface of the backing layer 10 to be separated from the first electrode layer 15, are disposed on the piezoelectric layer 15” [0094]. As established previously, the first electrode layer constitutes as conductive member. Therefore, since the first electrode layer 15 and the second electrode layer 19 can be disposed on the front surface of the backing layer as disclosed in FIG. 3, under broadest reasonable interpretation, the backing layer is disposed below the conductive member.);
Jin does not teach that the first connector is “disposed to extend from and protrude from at least one side of the matching layer, and integrally formed with the matching layer”.
Lee discloses that the first connector is “disposed to extend from and protrude from at least one side of the matching layer, and integrally formed with the matching layer” (“In accordance with one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin so as to include the first connector being disposed to extend from and protrude from at least one side of the matching layer as disclosed in Lee in order to allow the in order to allow signals to be transferred between the matching layer and the printed circuit board more easily. By providing an electrical connection between the matching layer and the printed circuit board via the first connector, the signals obtained by the ultrasonic probe can be transferred to a printed circuit board for further processing. Combining the prior art elements according to known techniques would yield the predictable result of transferring signals between components (i.e. the matching layer and the printed circuit board) more easily.
a printed circuit board disposed outside a laminated structure including the piezoelectric layer, the matching layer, the conductive member and the backing layer, wherein the printed circuit board is disposed to be spaced apart from the laminated structure”; “wherein the printed circuit board is electrically connected to the matching layer by being coupled to the first connector, and is electrically connected to the conductive member by being coupled to the second connector”; or “wherein each of the first connector and the second connector protrudes from a side surface of the laminated structure to the outside of the laminated structure, and passes through the printed circuit board vertically or is vertically attached to a portion of the outer surface of the printed circuit board”.
Aoki teaches “wherein each of the first connector and the second connector protrudes from a side surface of the laminated structure to the outside of the laminated structure […]” (In FIG. 8 it can be seen that the wiring pattern 61 (i.e. included in the first connector) and the wiring pattern 21A (i.e. included in the second connector) protrude from a side surface of the laminated structure to the outside of the laminated structure. Therefore, under broadest reasonable interpretation, the first and second connectors including the wiring patterns 21A and 61 can protrude from a side surface of the laminated structure to the outside of the laminated structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin to include the first and second connector being protruding from the laminated structure to the outside as disclosed in Aoki to pass electrical signals between the printed circuit board and the first and second connectors. When utilizing an ultrasonic probe, it is important to transmit and receive electrical energy to acquire a signal. Having the first and second connectors be coupled to the printed circuit board such that they pass through the PCB or are attached to one surface of the PCB is one of a finite number of ways to transfer the electrical energy between these components, therefore it would be obvious to try. Combining the prior art 
The combination of Jin, Lee and Aoki does not teach “a printed circuit board disposed outside a laminated structure including the piezoelectric layer, the matching layer, the conductive member and the backing layer, wherein all of the printed circuit board is disposed to be spaced apart from the laminated structure”; or “wherein the printed circuit board is electrically connected to the matching layer by being coupled to the first connector, and is electrically connected to the conductive member by being coupled to the second connector”.
Guo discloses “a printed circuit board disposed outside a laminated structure including the piezoelectric layer, the matching layer, the conductive member and the backing layer, wherein all of the printed circuit board is disposed to be spaced apart from the laminated structure” (In this case, FIG. 1 shows the laminated structure of the transducer 100. As shown in FIG. 1, the transducer 100 includes “the PZT elements (of which one element 115 is shown) of the array are mounted on the backing block 110, with the metallic layer 125 in between forming a substantially full-surface contact electrode” [0062]. In this case, the element 115 constitutes a piezoelectric layer, the backing block 110 constitutes a backing layer and the metallic layer 125 constitutes the conductive member because it is “of a conductive metal such as layered gold, or gold on nickel” [0046]. Furthermore, Guo discloses that “FIG. 1 shows two matching layers: a first high-impedance matching layer 140, and a relatively lower-impedance matching layer 142, on which is mounted the lens 144” [0050]. Therefore, the transducer 100 (i.e. probe) includes a matching layer. Therefore, in this case, the laminated structure includes the piezoelectric layer, the matching layer, the conductive member and the backing layer. Additionally, Guo includes a printed circuit board (PCB) 102 in FIG. 1 and discloses “This arrangement is not necessary however, but rather the PCB 102 could instead be mounted on a side of the backing block, out of the acoustic path, which may be advantageous in high-frequency applications” [0042]. Therefore, it is 
“wherein the printed circuit board is electrically connected to the matching layer by being coupled to the first connector, and is electrically connected to the conductive member by being coupled to the second connector” (“The traces 104, 105 extend up to and join with the conductive layer 125 thereby forming an uninterrupted electrical path to each PZT element with no need for soldering. In essence, a solder-free, “T-shaped” electrode (the traces 104, 105 on the PCB 102 and the layer 125) is provided, with full electrical contact with the underside of PZT element. Of course, if the PCB is mounted on the side of the backing block 110 and is not mounted on the side of the backing block 110 and is not embedded, then the electrode will have the shape of an inverted “L”” [0047]. In this case, the traces 104 and 105 constitute first and second connectors. As shown in FIG. 1, the traces 104 and 105 are connected to the conductive layer (i.e. metallic) layer 125 which is electrically connected to the matching layer (i.e. layers 140, 142) through the PZT element 115. Therefore, since the traces 104 and 105 are connected to the PCB 102 (i.e. in an inverted L shape) and the traces are electrically connected to the metallic layer 125 (i.e. the conductive member) and the matching layer (i.e. layers 140, 142), the printed circuit board is electrically connected to the matching layer by being coupled to the first connector, and is electrically connected to the conductive member by being coupled to the second connector.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee and Aoki to include the printed circuit board being disposed outside a laminated structure as disclosed in Guo to perform high-frequency applications without the printed circuit board interfering with the acoustic path [Guo: 0042]. According 
The combination of Jin, Lee, Aoki and Guo does not teach “and passes through the printed circuit board vertically or is vertically attached to a portion of the outer surface of the printed circuit board”.
Matsumoto is in a similar field of endeavor involving the use of a printed circuit board.
Matsumoto discloses “and passes through the printed circuit board vertically or is vertically attached to a portion of the outer surface of the printed circuit board” (“Horizontally attached connectors (also called side-type connectors) were disclosed, mounted so that the coupling direction to a printed circuit board of one set of connectors is horizontal for the connectors 10 and 20 of the first and second embodiments. However, this can also be applied to vertically attached connectors (also called top-type connectors) mounted to that the coupling direction to a printed circuit board of one set of connectors is vertical” [0086]. Therefore, since connectors can be coupled to the printed circuit board in a vertical manner, it would be obvious to modify the first and second connectors of Jin such that they are able to attach to the printed circuit board in a vertical manner such as the one suggested in Matsumoto to allow signals to pass between the components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee, Aoki and Guo to include the vertical 
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin. Likewise, Jin teaches “wherein an electrode for electrical conduction is disposed at an outer circumferential surface of the conductive member” (“The first electrode layer 15 is electrically connected to the first electrode 21 disposed on the rear surface of the piezoelectric layer 20, so that an electrical signal provided from the first connector 13 may be transmitted to the piezoelectric layer 20” [0083]. Furthermore, Jin discloses “The first electrode layer 15 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver, or copper […]” [0084]. Since the first electrode layer is disposed on the rear surface (i.e. a lower surface) of the piezoelectric material and can include a conductive material such as gold, silver or copper, under broadest reasonable interpretation, the first electrode layer and the backing layer constitute a conductive member that is disposed at a lower portion of the piezoelectric layer.
Regarding an electrode being disposed at an outer circumferential surface of the conductive member, Jin discloses “a first electrode layer disposes on the front surface of the backing layer, wherein the first electrode layer is electrically connected to the first connector” [Claim 2]. Furthermore, Jin discloses “In addition, electrodes to which electrical signals are applied may be disposed on the front and rear surfaces of the piezoelectric layer 20” [0059]. Since the first electrode layer can be on the front surface of the backing layer and the backing layer is disposed on the rear surface (i.e. lower surface) of the piezoelectric layer and electrodes can be located on the rear surface of the piezoelectric layer, under 
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin. Likewise, Jin teaches “wherein the second connector includes 5the same material as the conductive member” (“The first electrode layer 15 is electrically connected to the first electrode 21 disposed on the rear surface of the piezoelectric layer 20, so that an electrical signal provided from the first connector 13 may be transmitted to the piezoelectric layer 20” [0083]. Furthermore, Jin discloses “The first electrode layer 15 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver, or copper […]” [0084]. Since the first electrode layer is disposed on the rear surface (i.e. a lower surface) of the piezoelectric material and can include a conductive material such as gold, silver or copper, under broadest reasonable interpretation, the first electrode layer and the backing layer constitute a conductive member that is disposed at a lower portion of the piezoelectric layer. Furthermore, the conductive member can include conductive materials such as gold, silver or copper.
Regarding the second connector being formed of the same material as the conductive member, Jin discloses “The second connector 17 may also include an insulator and an electrode in the same manner as the first connector 13. The electrode may include a plurality of electrodes aligned on the second connector 17 in the same manner as the first connector 13” [0091]. Therefore, the second connector can include the same materials, such as an insulator and electrode as the first connector, which is included within the conductive member (i.e. the first electrode layer and the backing layer). Furthermore, Jin discloses “The second electrode layer 19 may be disposed on the front surface of the backing layer 10 using a conductive material such as gold, silver or copper […]” [0097]. Since the “second electrode layer 19 is disposed on the front surface of the first supporter 14 to be electrically connected to the second connector 17” [0128] (i.e. the second connector connected with the second electrode 
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin. Likewise, Jin teaches “wherein 15the matching layer includes a non-conductive material, and an electrode for electrical conduction is disposed at an outer circumferential surface of the non-conductive material” (“The matching layer may be formed of a glass or resin material. In addition, a plurality of matching layers may be formed and the matching layers may be formed of different materials in order to change the acoustic impedance stepwise from the piezoelectric layer 20 to the object” [0063]. Glass and resin are materials that are non-conductive (i.e. act as insulators), therefore under broadest reasonable interpretation, the matching layer can include a non-conductive material.
Regarding the electrode for electrical conduction being disposed at an outer circumferential surface of the non-conductive material, Jin discloses “In FIGS. 1 and 2, the first electrode 21 is disposed on the rear surface of the piezoelectric layer 20, and the second electrode 22 is disposed on the front surface of the piezoelectric layer 20” [0095]. Additionally, Jin discloses “Although not shown in the drawings, a matching layer may be installed on the front surface of the piezoelectric layer 20” [0061]. Since the matching layer includes a non-conductive material and second electrode and the matching layer are disposed on the front surface of the piezoelectric layer 20, under broadest reasonable interpretation, the electrode for electrical conduction can be disposed at an outer circumferential surface of the non-conductive material of the matching layer.).
Regarding claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin. Likewise, Jin teaches “41wherein the first connector includes the same material as the matching layer or includes a copper foil layer disposed at an outer wall of the printed circuit board” (“The first connector 13 may include an insulator and an electrode. The electrode may include a plurality of electrodes disposed on the insulator” [0099]. Additionally, Jin discloses “The matching layer may be formed of a glass or resin material” [0063]. Glass and resin are insulating materials that do not conduct electricity very well. Since the first connector may include an insulator and the matching layer includes glass or resin material, under broadest reasonable interpretation, the first connector can be formed of the same material (i.e. insulating material) as the matching layer. The examiner maintains that the recitation of or within the claim is interpreted as the first connector either including the same material as the matching layer or including a copper foil layer, not both situations simultaneously. Therefore, a reference that reads on at least one of these components reads on the claim language. Thus, in this case, the first connector can be formed of the same material (i.e. insulating material) as the matching layer.).
Regarding claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin. Likewise, Jin teaches “further comprising a supporter coupled to the printed circuit board and configured to support the printed circuit board to be fixed to a side of the laminated structure of the piezoelectric layer, the matching layer, and the conductive member” (“The first supporter 14 is installed such that a portion of the first supporter 14 is attached to the first connector 13 to fix the first connector 13 to one side surface of the backing layer 10 and another portion of the first supporter 14 protrudes from the front surface of the backing layer 10” [0165]. Furthermore, Jin discloses “the first connector 13 may include a flexible printed circuit board (FPCB). The first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0163]. Since the first connector can include a PCB and the first connector 13 is attached to the first supporter 14, under broadest reasonable interpretation, the supporter is coupled to the printed circuit board. Additionally, Jin discloses “a second electrode is disposed on the front surface 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee”, Aoki US 20110121687 A1 “Aoki”, Guo US 20090034370 A1 “Guo” and Matsumoto et al. US 20120149228 A1 “Matsumoto” as applied to claims 1, 5-6, 11-12, and 15 above, and further in view of Okuda US 20150011881 A1 "Okuda".
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Jin, Lee, Aoki, Guo and Matsumoto does not teach “wherein the conductive member includes of an enhanced layer configured to totally reflect an acoustic signal”.
Okuda discloses “wherein the conductive member includes of an enhanced layer configured to totally reflect an acoustic signal” (“The acoustic reflecting layer 23 is a layer which reflects the ultrasound generated at the piezoelectric device 24, and the acoustic reflecting layer 23 is provided by being adhered between the piezoelectric device 24 and the FPC 22. The acoustic reflecting layer reflects the ultrasound emitted toward the back to the front (toward the subject) and increases the power of the ultrasound entering the subject […] it is preferred that the material having greater acoustic impedance comparing to that of the piezoelectric device 24 is used. For example, tungsten is used” [0039]. As shown in FIG. 3 the acoustic reflecting layer 23 is below the piezoelectric layer 24. Furthermore, the backing layer 21 is an ultrasound absorber that supports the acoustic reflecting layer 23” [0036], therefore, under broadest reasonable interpretation the acoustic reflecting layer is capable of interfacing with the backing layer to allow for the passage of the reflected acoustic signal. Since the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee, Aoki, Guo and Matsumoto to include the enhanced layer of Okuda to obtain the reflected ultrasonic waves. By including a reflecting layer (i.e. an enhanced layer) that is made of a material such as tungsten, the acoustic signal can be better reflected within the device. This totally reflected ultrasonic signal can then be processed into an image that can be used for diagnosis of a specific medical condition. Should less ultrasonic signal be reflected then is it possible that abnormalities may not be detectable within the ultrasound image. Therefore, an enhanced layer would allow for the more of the ultrasonic signal to be obtained.
Claims 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee”, Aoki US 20110121687 A1 “Aoki”, Guo US 20090034370 A1 “Guo” and Matsumoto et al. US 20120149228 A1 “Matsumoto” as applied to claims 1, 5-6, 11-12, and 15 above, and further in view of Ona et al. US 20160007964 A1 “Ona”.
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin in further view of Ona. Likewise, Jin teaches “the printed circuit board” (“wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, regarding the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. For the PCB to supply an electrical signal to the first connector, and consequently the second connector, the first and second connectors had to have been electrically coupled to printed circuit board. Therefore, since the second connector can include a printed circuit board, under broadest reasonable 
“the second connector” (“The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the first supporter is “installed on the first connector to support the first connector by fixing the connector to one side surface of the backing layer” [Claim 4], the second connector is connected to the first supporter via the backing layer, and first electrode layer 15 (i.e. the conductive member) is connected to the backing layer, under broadest reasonable interpretation the second connector is coupled to at least one side of the conductive member. This is because the second connector interfaces with the backing layer which is connected to the first electrode layer (i.e. the conductive member).).
The combination of Jin, Lee, Aoki, Guo and Matsumoto does not teach “wherein the printed circuit board includes at least one hole or slot through which the second connector passes, and 10the hole and the slot are electrically connected to a circuit configuration of the printed circuit board”.
Ona discloses “wherein: the printed circuit board includes at least one hole or slot through which the second connector passes; and 10the hole and the slot are electrically connected to a circuit configuration of the printed circuit board” (“The first FPC (i.e. Flexible Printed Circuit) “layer 221 includes a plurality of first upper surface electrode pads 221a, first lower surface electrode pads 221b, a plurality of first signal wire patterns 221d, and a plurality of first through holes 221c” [0043]. A flexible printed circuit is an example of a printed circuit board PCB and in this case the FPC includes holes first through 221c. Since the first through holes 221c are included within the FPC (i.e. the printed circuit board) under broadest reasonable interpretation, the second connector disclosed in Jin can pass through these first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee, Aoki, Guo and Matsumoto to include the holes disclosed within Ona to allow for the connector to connect with the printed circuit board in a specific manner. By having a hole to which the second connector can be introduced, these components can be connected more securely with one another. When this connection has been established, the electric signal can be passed from the second connector to the printed circuit board and then to processors which can process the signal obtained from the patient. Once received by the processors, the electrical signal can be processed to form an image of the internal region of the patient, to allow the physician to assess the status of the patient.
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin in further view of Ona. Likewise, Jin teaches “the printed circuit board” (“wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, regarding the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. For the PCB to supply an electrical signal to the first connector, and consequently the second 
The combination of Jin, Lee, Aoki, Guo and Matsumoto does not teach “wherein the printed circuit board includes one or more pads coupled to the second connector, 10the pads include copper foil layers at an outer wall of the printed circuit board, and the pads are electrically connected to the printed circuit board”.
Ona discloses “wherein the printed circuit board includes one or more pads coupled to the second connector, 10the pads include copper foil layers at an outer wall of the printed circuit board, and the pads are electrically connected to the printed circuit board” (“The first FPC (i.e. Flexible Printed Circuit) layer 221 includes a plurality of first upper surface electrode pads 221a, first lower surface electrode pads 221b, a plurality of first signal wire patterns 221d, and a plurality of first through holes 221c” [0043]. A flexible printed circuit is an example of a printed circuit board PCB and in this case the FPC includes a plurality of first upper surface electrode pads and first lower surface electrode pads. Since these pads are within the first FPC under broadest reasonable interpretation these pads are electrically connected to the printed circuit board. 
In regard to the pads being formed of copper foil layers at an outer wall of the printed circuit board, Ona discloses “A plurality of signal wire patterns 224d are extracted from the fourth upper surface electrode pads 224a belonging to the fourth group to the end portions of the fourth FPC layer 224 via the through holes 224c, and electrically connect the fourth upper surface electrode pads 224a belonging to the fourth group to the electronic circuits” [0063]. Copper is a metal that is commonly used to form wiring and can be formed into layers. Since the fourth upper surface electrode pads can include a plurality of signal wire patterns and these signal wire patterns belong to the fourth group located at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee, Aoki, Guo and Matsumoto to include the one or more pads as disclosed in Ona to allow for the connector to connect with the printed circuit board in a specific manner. By having a hole to which the second connector can be introduced, these components can be connected more securely with one another. When this connection has been established, the electric signal can be passed from the second connector to the printed circuit board and then to processors which can process the signal obtained from the patient. Once received by the processors, the electrical signal can be processed to form an image of the internal region of the patient, to allow the physician to assess the status of the patient.
Regarding claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin in further view of Ona. Likewise, Jin discloses “wherein 10the first connector is coupled to the matching layer and the outer wall of the printed circuit board […]” (“That is, the first electrode 21 of the piezoelectric layer 20 electrically connected to the first electrode layer 15 is electrically connected to the first connector 13, i.e., a signal electrode” [0096]. Therefore, the probe includes a first connector. Furthermore, Jin discloses “each of the electrodes of the first connectors 13 disposed on the left and right-side surfaces of the backing layer 10 may be electrically connected to each of the elements of the piezoelectric layer 20” [0106]. Since the electrodes of the first connectors 13 can be electrically connected to the elements of the piezoelectric layer 20 (i.e. the rear surface and front surface) and the “matching layer may be installed on the front surface of the piezoelectric layer 20” [0061] under broadest reasonable interpretation, the first 
“the second connector is coupled to the conductive member and the outer wall of the printed circuit board […]” (“The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the first supporter is “installed on the first connector to support the first connector by fixing the connector to one side surface of the backing layer” [Claim 4], the second connector is connected to the first supporter via the backing layer, and first electrode layer 15 (i.e. the conductive member) is connected to the backing layer, under broadest reasonable interpretation the second connector is coupled to at least one side of the conductive member. This is because the second connector interfaces with the backing layer which is connected to the first electrode layer (i.e. the conductive member).
Regarding a printed circuit board coupled to a side of the second connector and 10electrically coupled to the second connector, Jin discloses “wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, regarding the printed circuit board being electrically to the second connector, Jin discloses 
The combination Jin, Lee, Aoki, Guo and Matsumoto does not teach “using an adhesive member”.
Ona discloses “using an adhesive member” (“The FPC (i.e. flexible printed circuit) multilayer body 22 of the ultrasonic transducer 20 includes the first FPC layer 221, the second layer 222, a third layer 223, a fourth FPC layer 224, and the adhesive layers (ACFs) 220 which bond the respective layers to each other in a region corresponding to the width of the transducer array” [0059]. Since the adhesive layers bond the respective layers to each other, under broadest reasonable interpretation these adhesive layers represent an adhesive member which can be used to couple the first connector to the matching layer and the outer wall of the printed circuit board and to couple the second connector to the conductive member and the outer wall of the printed circuit board as disclosed in Jin.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee, Aoki, Guo and Matsumoto to include the adhesive member disclosed in Ona to allow the structural components to remain in a fixed position relative to one another. By having an adhesive member to secure connection between the first connector, matching layer and the outer wall of the printed circuit board, the electrical signal received from the subject can be sent from the first connector to the printed circuit board and subsequently the processors more easily. Furthermore, when the adhesive member is used to connect the second connector to the conductive member and the outer wall of the printed circuit board, the electric signal .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee”, Aoki US 20110121687 A1 “Aoki”, Guo US 20090034370 A1 “Guo” and Matsumoto et al. US 20120149228 A1 “Matsumoto” as applied to claims 1, 5-6, 11-12, and 15 above, and in further view of Jin et al. US 20100103637 A1 “Jin-2”.
Regarding claim 8, due to its dependence on claim 1 this claim inherits the references disclosed therein. This claim only requires the primary reference of Jin in further view of Jin-2. Likewise, Jin discloses “the printed circuit board” (“wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, regarding the printed circuit board being electrically to the second connector, Jin discloses “the first connector 13 may also include a PCB or other known elements capable of supplying an electrical signal” [0107]. For the PCB to supply an electrical signal to the first connector, and consequently the second connector, the first and second connectors had to have been electrically coupled to printed circuit board. Therefore, since the second connector can include a printed circuit board, under broadest reasonable interpretation, printed circuit board can be coupled to a side of the second connector and the printed circuit board can be electrically coupled to the second connector.); and 
“the second connector” (“The ultrasonic probe according to claim 5, further comprising: a second connector installed to be spaced apart from the first connector and electrically connected to the piezoelectric material” [Claim 9]. Therefore, the ultrasonic probe includes a second connector. Additionally, Jin discloses “wherein the second connector is installed on the first supporter to protrude from the front surface of the backing layer with the first supporter” [Claim 10]. Since the first supporter 
The combination of Jin, Lee, Aoki, Guo and Matsumoto does not teach “wherein the printed circuit board further includes a plurality of concave-convex 15portions to which the second connector is fitted or an engaging portion through which at least a portion of the second connector is inserted into the printed circuit board, and the concave-convex portions and the engaging portion are electrically connected to the printed circuit board”.
Jin-2 teaches “wherein: the printed circuit board further includes a plurality of concave-convex 15portions to which the second connector is fitted or an engaging portion through which at least a portion of the second connector is inserted into the printed circuit board; and the concave-convex portions and the engaging portion are electrically connected to the printed circuit board” (“In accordance with an aspect of the present invention, the probe includes: a transducer; a PCB having a pattern part contacting the transducer via face-to-face contact; and a bonding member bonding the transducer to the pattern part of the PCB” [0012]. Therefore, the PCB includes an engaging portion (i.e. the bonding member) to which the second connector can be inserted. Furthermore, Jin-2 discloses “The pattern part may include a convex portion” [0014] and “The pattern part may include a concave portion” and “a PCB includes: a bonding part contacting an object via face-to-face contact; and a pattern part provided to the bonding part” [0016]. Therefore, the pattern part can include concave-convex portions to which structures can be introduced to the bonding part. Since the bonding member bonds the transducer to that pattern part of the PCB and the pattern part may include a convex portion and/or a concave portion, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin to include the engaging member of Jin-2 to form a more secure connection between the second connector and the printed circuit board. Should a defective connection form between the transducer and the printed circuit board, then it may be more difficult to obtain the ultrasonic signal. A bonding member (i.e. the engaging portion) with the pattern part such as the one disclosed in Jin-2 would allow for an increase in bonding area of the bonding part and allow the bonding member to contact the metal layer (i.e. the first or second electrode layer) and provide electrical insulation [Jin-2: Abstract]. This in turn improves the bonding force between the transducer and the PCB and allows for more reliable passage of the electrical signal to processors to form ultrasonic images to assess patients. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 20130231566 A1 "Jin", Lee et al. US 20110105906 A1 “Lee”, Aoki US 20110121687 A1 “Aoki”, Guo US 20090034370 A1 “Guo” and Matsumoto et al. US 20120149228 A1 “Matsumoto” as applied to claims 1, 5-6, 11-12, and 15 above, and further in view of Jung et al. US 20100241004 “Jung” and Ona et al. US 20160007964 A1 “Ona”.
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. Jin teaches the “printed circuit board” (“wherein the first connector and the second connector comprise a flexible printed circuit board (FPCB), a printed circuit board (PCB), of a wire” [Claim 16]. Furthermore, regarding the printed circuit board being electrically to the second connector, Jin discloses 
The combination of Jin, Lee, Aoki, Guo and Matsumoto does not teach “wherein the printed circuit board includes one or more lands of holes coupled to the second connector, 40the lands include copper foil layers larger than the hole along a circumference of the hole at an outer wall of the printed circuit board, and the lands are electrically connected to a circuit configuration of the printed circuit board”.
Jung discloses “wherein the printed circuit board includes one or more lands of holes coupled to the second connector, 40the lands include copper foil layers larger than the hole along a circumference of the hole at an outer wall of the printed circuit board, and the lands are electrically connected to a circuit configuration of the printed circuit board” (“Additionally, a second electrode layer 250 is formed on the backing layer 110 to be electrically connected to the piezoelectric member 160 and the electrodes 135 of the ground connector 130 in S260. The second electrode layer 250 may be formed on the mounting groove 216 while being separated from the first electrode layer 240. With this configuration the second electrode layer 250, the rear side of the second electrode layer 250 adjoining the surface of the mounting groove 216 is electrically connected to the electrodes 135 of the ground connectors 130” [0126-0127]. Since the second electrode layer can be adjoined to the surface of the mounting groove 216 under broadest reasonable interpretation, the mounting groove 216 constitutes one or more lands. Furthermore, the second electrode layer can be electrically connected to the piezoelectric member and the electrodes of the ground connector (i.e. the second connector) via the mounting groove, under 
Regarding the lands including copper foil layers that are larger than the hole along a circumference of the hole at an outer wall of the printed circuit board, Jung discloses “The mounting groove 216 is depressed into the backing layer 210 in a shape corresponding to the piezoelectric member 160 to allow the piezoelectric member to be inserted into the backing layer 210” [0115]. Furthermore, Jung discloses “The backing layer 210 may be formed of a material containing a rubber to which epoxy, tungsten powder and the like are added” [0114]. Since the mounting groove is depressed into the backing layer and the backing layer can be formed of a material containing a rubber to which epoxy, tungsten power and the like (i.e. copper) are added, under broadest reasonable interpretation, the mounting groove 216 (i.e. the lands) can be formed of copper foil layers that are larger than the hole disclosed in Ona and along the circumference of the hole at an outer wall of the printed circuit board of Jin.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Jin to include the lands disclosed in Jung to form a more secure connection between the second connector and the printed circuit board. Should a defective connection form between the transducer and the printed circuit board, then it may be more difficult to obtain the ultrasonic signal. By having lands that have copper foil layers around the circumference of the holes, electrical signals can pass from the second connector to the printed circuit board more easily. Once the electrical signal has been passed to the printed circuit board, it can be transferred to a processor and processed into an image. Once the ultrasonic images are displayed the physician can assess the patient more easily and develop an appropriate treatment plan.
one or more holes”.
Ona discloses “one or more holes” (“The first FPC (i.e. Flexible Printed Circuit) “layer 221 includes a plurality of first upper surface electrode pads 221a, first lower surface electrode pads 221b, a plurality of first signal wire patterns 221d, and a plurality of first through holes 221c” [0043]. A flexible printed circuit is an example of a printed circuit board PCB and in this case the FPC includes holes first through 221c. Since the first through holes 221c are included within the FPC (i.e. the printed circuit board) under broadest reasonable interpretation, the second connector disclosed in Jin can pass through these first through holes 221c present within Ona. Furthermore, Ona discloses “The plurality of first through holes 221c extend through the upper surface to the lower surface in an array and at a pitch, which array and pitch spatially correspond to the plurality of ultrasonic transducers (their electrodes) so as to electrically connect the first upper surface electrode pads 221a to the first lower surface electrode pads 221b in a one-to-one relationship” [0046]. Since the plurality of first through holes extend to electrically connect the first upper surface electrode pads to the first lower surface electrode pads included within the first FPC, under broadest reasonable interpretation the holes are electrically connected to a circuit configuration of the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jin, Lee, Aoki, Matsumoto and Jung as to include the holes disclosed within Ona to allow for the connector to connect with the printed circuit board in a specific manner. By having a hole to which the second connector can be introduced, these components can be connected more securely with one another. When this connection has been established, the electric signal can be passed from the second connector to the printed circuit board and then to processors which can process the signal obtained from the patient. Once received by the processors, the .
Response to Arguments 
Applicant’s arguments, see Remarks page 6-9, filed 02/10/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive.
The examiner acknowledges that there is support within the specification for the first connector being integrally formed with the matching layer and the second connector being integrally formed with the conductive member.
The examiner respectfully asserts that the applicant has not provided reasoning for why the combination of Jin, Lee, Aoki and Matsumoto would not teach the first connector being integrally formed with the matching layer. Therefore, the examiner respectfully maintains that Lee teaches “the first connector being integrally formed with the matching layer. Specifically, Lee discloses “The first connector 140 is interconnected to the sound matching layer 130” [0046] and “The first connector 140 is formed with wiring electrodes (not shown). The wiring electrodes are formed on surfaces of the first connector 140 contacting the sound matching layer 130 and are electrically connected to the sound matching layer 130” [0047]. As shown in FIG. 3, the first connector 140 is disposed to extend from and protrude from at least one side of the matching layer 130 to which it is connected. Therefore, since the first connector 140 to be integrally formed sound matching layer (i.e. the matching layer), the first connector is integrally formed with the matching layer.
Furthermore, the examiner respectfully asserts that the applicant has not provided reasoning for why the combination of Jin, Lee, Aoki and Matsumoto would not teach the second connector being integrally formed with the conductive member. Therefore, the examiner respectfully maintains that Jin teaches this component. Specifically, Jin discloses in FIG. 3, that the “second electrode 22 is electrically connected to the second electrode layer 19 disposed on the front surface of the backing layer” [0094], 
Additionally, the examiner acknowledges that the combination of Jin and Lee does not teach a printed circuit board disposed outside a laminated structure including the piezoelectric layer, the matching layer, the conductive member and the backing layer, wherein the printed circuit board is spaced apart from the laminated structure, wherein all of the printed circuit board is electrically connected to the matching layer by being coupled to the first connector, and is electrically connected to the conductive member by being coupled to the second connector, and wherein each of the first connector and the second connector protrudes from a side surface of the laminated structure to the outside of the laminated structure and passes through the printed circuit board vertically or is vertically attached to a portion of the outer surface of the printed circuit board. 
The examiner respectfully maintains that the secondary reference of Matsumoto was incorporated into the rejection to teach the vertical attachment between the printed circuit board and the connectors and that it would be obvious to modify the device of Jin (i.e. which includes a first and second connector) to have the vertical configuration of Matsumoto to allow signals to be passed between components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jin et al. US 20120056521 A1 “Jin-3” is pertinent to the applicant’s disclosure because it includes a probe for an ultrasonic diagnostic apparatus and the probe includes “a backing layer, a piezoelectric layer disposed on one side of the backing layer, a matching layer disposed on one side of the piezoelectric layer, a signal connector disposed inside the backing layer to transfer a signal to the piezoelectric layer, and a ground connector disposed outside the signal connector” [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793  
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793